Citation Nr: 0617228	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a back disability and headaches.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2003, a hearing was held at the Board before the 
undersigned Veterans Law Judge.  The appeal was remanded in 
April 2004 for further evidentiary development.  It is now 
before the Board for appellate review.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for type II diabetes mellitus is addressed in 
the Remand portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

The weight of the competent and probative evidence is against 
a conclusion that back pain and/or headaches were the 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical professionals, or that the claimed disorders were a 
proximate result of an event not reasonably foreseeable in 
the furnishing of medical care by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back disability, 
claimed as due to a procedure performed by VA, have not been 
met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.154, 
3.358, 3.361, 3.362, 3.363 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done.

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a December 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
November 2002 statement of the case (SOC) and February 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
November 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for compensation under 38 U.S.C.A. § 1151 is being 
denied, no rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert. 

II.  Facts and Analysis

VA received the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in June 1998.

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

Implementing amendatory regulations have been issued by VA to 
implement the provisions of section 1151 for claims received 
by VA on or after October 1, 1997.  See Additional Disability 
or Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, Training and Rehabilitation Services, or 
Compensated Work Therapy Program, 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (to be codified at 38 C.F.R. § 3.361).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  Disability that is due to the continuance or 
natural progress of the disease is not due to VA treatment 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

The veteran contends that he currently experiences a back 
disability, which then causes headaches, as a result of 
spinal taps performed at a VA Medical Center in April and 
September 1997.

A review of the evidence of record shows the veteran first 
started complaining of headaches and photophobia in April 
1997.  Specifically, the first complaint regarding headaches 
is dated April 9, 1997.  There is no evidence of complaints 
of back pain prior to April 1997.

The medical evidence then shows the veteran underwent a 
lumbar puncture on April 15, 1997.  Specifically, a VA 
medical report dated April 16, 1997, shows the veteran 
underwent the lumbar puncture the previous night.

Subsequently, the veteran complained of headaches through the 
rest of April 1997 and May 1997.

A September 1997 VA procedure record shows the veteran 
underwent another lumbar puncture.  Two taps were attempted, 
with no spinal fluid obtained.  The report indicated the 
veteran tolerated the procedures well without complication.

The first complaint of back pain contained in the record is 
dated in September 1998.  No diagnosis was given.

A January 2003 treatment record shows the veteran complained 
of severe back pain that was chronic.  There was no prior 
history of a herniated disc.  He noted at that time that it 
had begun eight or nine days earlier.  The CT scan performed 
that same month showed bulging discs in the lumbar spine.

A July 2003 treatment record shows the veteran complained of 
low back pain.  There was pain on examination of the range of 
motion of the back.

In July 2003, the veteran testified before the undersigned.  
His representative indicated that he desired a remand in 
order for the veteran to be afforded a VA examination.  The 
veteran stated that his back pain began in 1997, just after 
the first spinal tap attempt in April 1997.

A September 2003 treatment record shows the veteran 
complained of pain in his neck and low back.  He said it was 
worse in the previous few weeks, and he also complained of 
pain in his hands.  The physician suspected neuropathy, 
either related to prior treatment for HIV or to diabetes.

The veteran again complained of pain in his low back in a 
March 2004 VA outpatient record.  It was noted that his major 
problem was neuropathy, which required a therapeutic approach 
to maintain any semblance of pain control.

In January 2005, the veteran underwent VA examination.  The 
claims file and the veteran's medical records were reviewed.  
The veteran indicated he had undergone a lumbar puncture in 
April 1996 at the VA facility, after which he developed pain 
up and down his spine and frontal headaches.  He detailed 
several attempts by VA to perform a spinal tap, but said no 
fluid was successfully removed.  The veteran complained of 
headaches that occurred after his back started hurting.  He 
stated that nothing made the pain better, including an 
epidural blood patch.

The veteran described pain daily that did not allow him to 
cut grass or walk four blocks with his dog.  He experienced 
tension in his neck that was unrelieved by neck exercises.  
The examiner noted the veteran's admission to the hospital in 
April 1997 with complaints of severe headaches, photophobia, 
and neck stiffness.  He had been working at that time laying 
concrete blocks, and symptoms had begun several days prior to 
admission.  All spinal fluid and blood cultures were 
negative.  The veteran was seen the next month complaining of 
headaches and back pain, which he attributed to the spinal 
tap.  Another spinal tap was noted to have been performed in 
September 1997.  Lumbar spine imaging at that time showed 
mild lumbosacral degenerative changes, diffuse abnormal 
marrow changes, and a prominent increased signal in the 
anterior lumbosacral epidural space, felt to be consistent 
with fat.  The veteran also complained of neck pain in 
December 1997.

Past imagining studies were noted by the examiner as having 
shown "marrow changes consistent with anemia of chronic 
disease on lumbar spine MRI and degenerative spondylotic 
changes on cervical spine X-rays".  Imaging studies of the 
lumbar spine dated in January 2003 showed a small bulge at 
L4-5 and mild facet arthropathy from L3 to S1.  The examiner, 
after reviewing all of the evidence of record, opined that it 
was not likely that the veteran's headaches and back pain 
were a result of any lumbar puncture performed in 1997, since 
over the years conditions had been intermittent, with 
resolution and recurrence more consistent with the cervical 
and lumbar spondylosis found on imaging studies.

Turning now to an analysis of the veteran's claim, the 
principal positive evidence in this case is represented by 
the assertions of the veteran, consisting of various written 
statements and sworn testimony, that his back pain and 
headaches are a result of a spinal tap initially performed in 
April 1997.  The Board has carefully considered the 
assertions of the veteran that his back pain and headaches 
began as a result of the spinal taps performed in April 1997 
and September 1997.  However, we must afford more weight to 
the objective medical evidence of record, since the veteran 
has not been shown to have the requisite medical knowledge to 
offer a probative opinion as to the cause of his back pain 
and headaches.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).

The evidence of record shows that the veteran complained of 
headaches in April 1997, prior to undergoing his first lumbar 
puncture.  That evidence militates against a finding that the 
veteran's headaches constitute a qualifying disability under 
the law.  While the headaches continued after the veteran's 
initial spinal tap in April 1997, they also preceded it, and 
there is no indication that any lumbar punctures which were 
performed aggravated the headache disorder.

With regard to the veteran's back pain, the Board 
acknowledges that there are no complaints of back pain prior 
to the veteran's first spinal tap in April 1997.  As noted 
above, the veteran first complained of back pain in September 
1998.  This is one year after the second recorded spinal tap, 
performed in September 1997.  In determining whether 
additional disability exists, the Board compares the 
veteran's condition immediately prior to the claimed event 
with his condition after such event or treatment.  Here, more 
than a year separated the veteran's initial spinal tap in 
April 1997 from his first complaint of back pain in September 
1998.  Moreover, as noted above, even a full year separated 
the veteran's final spinal tap attempt in September 1997 from 
his first complaint of back pain in September 1998.  
Therefore, even evaluating the evidence in the light most 
favorable to the veteran, the Board finds that there was no 
additional disability demonstrated in the aftermath of the 
veteran's documented spinal taps in April and September 1997.

Furthermore, and most important, the veteran underwent VA 
examination in January 2005.  The examiner thoroughly 
reviewed the veteran's medical history and claims file.  She 
noted that the veteran's headaches and back pain were 
intermittent disorders.  Specifically, with regard to his 
back pain, the complaints associated with this disorder were 
determined by the physician to be more consistent with the 
cervical and lumbar spondylosis found on X-rays, as opposed 
to the spinal taps.

Finally, there is no evidence in the record, either from the 
treatment report or from any medical opinion offered, that VA 
personnel, in conducting the spinal taps in April and 
September 1997, exhibited carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  Nor is there any evidence or contention that the 
spinal tap procedures involved any unforeseen events, or that 
they were nonconsensual.  Therefore, the Board finds a lack 
of probative evidence to warrant a grant of the veteran's 
claim.

Based upon the record in this case, it would constitute mere 
speculation to find that the veteran's headaches and/or back 
pain were a result of the spinal taps performed by VA in 
April and September 1997 and that the VA's actions 
constituted carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  
Accordingly, the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 must be denied. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a back disability and headaches is denied.


REMAND

By rating decision dated in November 2004, the RO granted 
service connection for type II diabetes mellitus.  In May 
2005, the veteran submitted a statement in which he expressed 
disagreement with the evaluation assigned to his type II 
diabetes mellitus disability.  The Board construes this 
statement as a timely notice of disagreement as to this 
issue.  Accordingly, the Board is required to remand this 
issue for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


Accordingly, the matter is REMANDED for the following action:

1.  Issue an SOC regarding the issue of 
the veteran's entitlement to an initial 
evaluation in excess of 20 percent for 
type II diabetes mellitus.

2.  If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal as to this issue, the claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


